          Case 5:20-cv-00664-HE Document 10 Filed 09/11/20 Page 1 of 3




               IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA

JEREMY ALLEN RUSSELL,                             )
                                                  )
       Plaintiff,                                 )
                                                  )
v.                                                )      Case No. CIV-20-664-HE
                                                  )
BECKLAHIMER BOWRAINALD,                           )
                                                  )
       Defendant.                                 )

                          REPORT AND RECOMMENDATION

       Plaintiff, a prisoner appearing pro se, has filed this action under 42 U.S.C. § 1983

alleging various violations of his constitutional rights. U.S. District Judge Joe Heaton has

referred the matter to the undersigned magistrate judge for initial proceedings consistent

with 28 U.S.C. § 636(b)(1)(B).

       In accordance with that referral and by an Order dated July 16, 2020, the

undersigned found that Plaintiff's filings did not satisfy the pleading requirements. The

Plaintiff was ordered to file an "Amended Complaint" in "CIV-20-664-HE". The Amended

Complaint was limited to 10 pages and would supersede all other filings and serve as the

controlling pleading in this matter. The Court further found that in order for this action to

proceed, Plaintiff must either pay the $400.00 filing fee or be granted leave to proceed

without prepayment of fees. Plaintiff had neither paid the filing fee nor submitted a

motion for leave to proceed in forma pauperis.

       Plaintiff was ordered to cure the deficiencies designated no later than August 3,

2020. The Court specifically advised and cautioned Plaintiff that his failure to fully comply
         Case 5:20-cv-00664-HE Document 10 Filed 09/11/20 Page 2 of 3




with the Order or to show good cause for any such failure will result—without further

warning—in a recommendation to dismiss the action for failure to comply with a court

order and court rules. See ECF No. 5.

       When Plaintiff failed to comply with the Court’s Order, the undersigned entered a

Show Cause Order. Plaintiff was ordered to fully comply with the Court’s previous Orders

or to show good cause for any such failure, no later than August 31, 2020. The Plaintiff

was again cautioned that failure to comply with a court order and court rules will result

in a recommendation to dismiss the action. See ECF No. 8. Plaintiff was provided with

the necessary documents to assist him in complying with the Court’s Orders. See Staff

notes dated 7/16/2020 and 8/14/2020.

       On August 25, 2020, Plaintiff filed a document utilizing a Petition Under 28 U.S.C.

2254 for Writ of Habeas Corpus by a Person in State Custody form. This document has

been entered as an “Amended Complaint” with attachment “Motion to Setale.” See ECF

No. 9, 9-1. But this filing fails to meet the specific requirements of the Court’s Order. In

addition, Plaintiff has failed to respond to the Court’s requirements as to payment of the

filing fee or making application to proceed in forma pauperis.

       Therefore, the undersigned finds that Plaintiff’s failure to comply with the Court’s

Order, in light of the Court’s right and responsibility to manage its cases, warrants

dismissal of this action without prejudice. See Nasious v. Two Unknown B.I.C.E. Agents

at Arapahoe County Justice Center, 492 F.3d 1158, 1161 n.2, 1162 (10th Cir. 2007) (sua

sponte dismissal for failure to comply with Court’s orders permitted under federal rules,


                                             2
          Case 5:20-cv-00664-HE Document 10 Filed 09/11/20 Page 3 of 3




and court need not follow any particular procedures in dismissing actions without

prejudice for failure to comply).

                                    RECOMMENDATION

       Based on the foregoing findings, it is recommended that this action be

DISMISSED without prejudice for Plaintiff’s failure to comply with this Court’s orders.

Plaintiff is advised of his right to file an objection to this Report and Recommendation

with the Clerk of Court by September 28, 2020 in accordance with 28 U.S.C. § 636 and

Fed. R. Civ. P. 72. Plaintiff is further advised that any failure to make timely objection to

this Report and Recommendation waives the right to appellate review of the factual and

legal issues addressed herein. Casanova v. Ulibarri, 595 F.3d 1120, 1123 (10th Cir. 2010).

       This Report and Recommendation disposes of all issues referred to the

undersigned Magistrate Judge in the captioned matter.

       ENTERED on September 11, 2020.




                                             3
